Citation Nr: 0949088	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for eye disability, to 
include bilateral cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had periods of service from December 
1969 to July 1977, and from March 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
October 2007.  A statement of the case was issued in February 
2008, and a substantive appeal was received in March 2008.  
The Veteran appeared at a hearing before the Board at the RO 
in July 2008.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
eye disability, claimed as bilateral cataracts, both on a 
direct basis and as secondary to the Veteran's service-
connected diabetes mellitus, type II.

Although the Veteran was afforded VA examinations in April 
2007 and August 2007, the examination reports did not clearly 
discuss the probability of direct service connection.  The 
Board notes that March 1973, February 1974 and December 1974 
treatment records show that the Veteran was seen for eye 
disabilities.  The Board further notes that in a March 1977 
report of medical history, the Veteran checked the 
appropriate box to indicate that he had eye trouble.  Post-
service treatment records show that the Veteran was first 
seen for his eyes in March 1986.  With evidence of in-service 
and post-service treatment of the Veteran's eyes, a VA 
examination to determine direct service-connection is 
appropriate.

The examination reports also did not clearly set forth an 
opinion as to whether any current eye disability secondary to 
his service-connected diabetes mellitus, type II.  On report 
suggested that it may be due to diabetes, but no clear 
opinion was stated.  Since all theories of entitlement--
direct and secondary--must be considered, a VA examination to 
determine whether service connection can be granted on a 
secondary basis would be appropriate.  See Hodge v. West, 155 
F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       
 
The Board additionally notes that there may be outstanding VA 
treatment records from the Portland, Oregon medical facility.  
The Board notes that at the hearing before the Board at the 
RO in July 2008, the Veteran testified that he was seen for a 
lens transplant in 1992 and in 1994.  The Board notes that 
when the Veteran was afforded a VA examination in August 
2007, it was noted that the Veteran underwent lens 
implantation in 1995 and 1996.  The Board notes that the only 
treatment records from the Portland, Oregon VA medical 
facility are dated from 1985 to 1988.  Accordingly, the RO 
should obtain the VA records in order to fulfill the VA's 
duty to assist the Veteran.  This is particularly so in view 
of the fact that they records in the custody of the federal 
government and are thus constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports dated from 1992 to 1996 showing 
that the Veteran underwent a lens 
transplant are obtained from the 
Portland, Oregon VA Medical Center.  

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of all current eye disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  As to each current eye 
disability found to be present, the 
examiner should respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current eye disability is causally 
related to service?  If so, please cite 
to evidence supporting such a finding. 

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current eye disability is proximately 
due to the Veteran's service-connected 
diabetes mellitus, Type II?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
current eye disability has been 
aggravated by the Veteran's service-
connected diabetes mellitus, Type II?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal under both direct and 
secondary service connection theories.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


